TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00049-CV


                                   Irwin Pentland, Appellant

                                                    v.

                                Stacey Denise Pentland, Appellee


               FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-FM-18-000929, THE HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               On May 10, 2019, we notified appellant Irwin Pentland that the appellate record

in this case did not appear to contain a final or otherwise appealable order. This Court’s

jurisdiction is limited to the review of final judgments and certain interlocutory orders signed by

the trial court. See Tex. Civ. Prac. & Rem. Code §§ 51.012, .014; see also Lehmann v. Har-Con

Corp., 39 S.W.3d 191, 193 (Tex. 2001). Pentland’s written response to this notice fails to

demonstrate that the trial court has signed a final or otherwise appealable order. Accordingly,

the appeal is dismissed for want of jurisdiction.



                                              __________________________________________
                                              Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Kelly

Dismissed for Want of Jurisdiction

Filed: September 13, 2019